Citation Nr: 0417614	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  95-41 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an increased evaluation for right hip 
disability, currently evaluated as 10 percent disabling. 




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO continued a 10 percent 
evaluation assigned to the service-connected right hip 
disability.  


REMAND

The veteran contends that his right hip disability is more 
severely disabling than the current 10 percent evaluation 
reflects because of pain and weakness in his right hip, which 
substantially reduces his earning capacity.  Thus, he 
maintains that a higher evaluation is warranted.  

First, the Board notes that the veteran was last afforded a 
VA examination of his service-connected right hip disability 
in April 2000.  In a March 2001 letter to the RO, it was 
specifically requested that the veteran be afforded another 
VA examination of his right hip.  Furthermore, in an October 
2003 letter, a private practitioner, Robert Cassidy, M.D., 
indicated that the veteran's right hip disability had caused 
a fifteen percent disability in his earning capacity due to 
pain, absence from work, inability to do heavy work, and 
inability to stand or walk for prolonged periods.  Thus, 
given the arguments made on appeal, and in light of this 
recent evidence, there is a suggestion that the veteran's 
right hip disability has increased in severity since the 
April 2000 VA examination.  Accordingly, upon remand to the 
RO, the veteran must be afforded a thorough and 
contemporaneous medical examination.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

As noted above, the veteran has been receiving treatment for 
his right hip disability from a private practitioner, Robert 
Cassidy, M.D..  However, clinical treatment records from the 
aforementioned physician are not contained in the claims 
folders.  In order to ensure that the veteran's claim is 
adjudicated on the basis of a complete evidentiary record, 
pertinent treatment records from Robert Cassidy, M.D., should 
be obtained by the RO.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Finally, a review of the claims folders reflects that there 
appears to be some confusion as to the status of the 
veteran's putative representative.  In this regard, on VA 
Form 22a, "Appointment of Attorney or Agent as Claimant's 
Representative," dated in February 2000, Mr. K. M. E., 
indicated that he intended to serve as the appellant's 
"agent" with respect to the matter set forth on the title 
page of this remand.  However, in March 2000, the RO received 
VA Form 21-22, " Appointment of Veterans Service 
Organization as Claimant's Representative," wherein Mr. E. 
appeared to have been appointed in the same manner as a 
claimant might appoint a duly recognized service 
organization.  Thereafter, on VA Form 21-4138, Statement in 
Support of Claim, dated in January 2002, Mr. E. indicated 
that he wanted be paid as the veteran's "claims agent" for 
his work in representing the appellant in the current appeal.  
The Board notes that only recognized agents and attorneys at 
law may receive fees from claimants or appellants for their 
services.  Recognized organizations (including their 
accredited representatives when acting as such) and 
individuals recognized pursuant to Rule 605 (38 C.F.R. § 
20.605) are not allowed to receive fees.  See 38 C.F.R. § 
20.609(b) (2003).  Subsequently, in March 2001, Mr. E. used 
the letterhead of an attorney at law, Mr. R. G. Y., in 
arguing the current appeal.  Thereafter, in a November 2003 
letter, the RO informed Mr. E. that he needed to provided 
authorization that he was a recognized representative in 
compliance with 38 C.F.R. § 14.630 (2003).  Mr. E. did not 
respond to the RO's November 2003 letter.

The provisions of 38 C.F.R. § 14.630 establish that "[a]ny 
person may be authorized to prepare, present, and prosecute 
one claim.  A proper power of attorney, and a statement 
signed by the person and the claimant that no compensation 
will be charged or paid for the services, shall be filed with 
the office where the claim is presented.  A signed writing, 
which may be in letter form, identifying the claimant and the 
type of benefit or relief sought, specifically authorizing a 
named individual to act as the claimant's representative, and 
further authorizing direct access to records pertinent to the 
claim, will be accepted as a power of attorney."  A person 
accredited under this section shall represent only one 
claimant; however, in unusual circumstances, appeal of such 
limitation may be made to the General Counsel.  38 C.F.R. 
§§ 14.630, 20.605(d) (2003).  

Because of the peculiar manner of appointment, as noted 
above, the Board believes that the question of Mr. E's status 
must be resolved prior to further consideration of the 
veteran's claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action: 

1.  The RO should contact Mr. K. M. E. 
and ask that he comply with all necessary 
requirements and procedures pertinent to 
the appointment of a representative, to 
include but not limited to, those 
procedures and requirements set forth in 
38 C.F.R. §§ 14.629 through 14.632, and 
§§ 20.603 through 20.605 (2003.)  Such 
compliance may include action by Mr. E., 
if he is an attorney at law, to submit an 
appropriate statement on letterhead, or 
otherwise indicate, in an appropriate 
manner, that he is qualified to represent 
the veteran with regard to a claim before 
VA.  He should cite the authority for his 
representation and provide documentation 
necessary to show his appointment by the 
claimant consistent with his status as an 
attorney at law, service organization 
officer, agent admitted to practice 
before VA, or other authorized person 
acting in accordance with 38 C.F.R. 
§ 20.605.  If he is not an attorney at 
law or accredited agent, he should be 
asked to submit the documentation 
regarding fees previously requested by 
the RO in November 2003.  

If the RO finds that Mr. E. is appointed 
to act under § 20.605, and that he is 
currently representing another claimant 
before VA, the RO should inform him that 
he may become the appellant's recognized 
representative only if he obtains 
permission to do so from the Office of 
the VA General Counsel, in accordance 
with 38 C.F.R. §§ 14.630 and 20.605(d).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right hip 
disability since March 1994, to 
specifically include all treatment 
reports from Richard Cassidy, M.D.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folders.  

3.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the veteran for a VA orthopedic 
examination by a physician with the 
appropriate expertise to determine the 
current severity of the service-connected 
right hip disability.  The claims folders 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All necessary tests, 
including X-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should note detailed range of motion 
measurements for the right hip and should 
state what is considered normal range of 
motion.  Specifically, the examiner 
should comment on whether there is 
limitation of abduction of right thigh 
motion lost beyond ten degrees or whether 
flexion of the right thigh is limited to 
thirty degrees.  The examiner is also 
requested to specifically comment on 
whether there is, and, if so, to what 
extent there is, pain on motion, 
weakness, incoordination, excess 
fatigability, and any other functional 
impairment of the right hip.  All 
functional loss should be equated to 
limitation of motion beyond that shown 
clinically, if feasible.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folders.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claim of 
entitlement to an increased rating for 
right hip disability, in light of all the 
evidence of record.  In addition, the RO 
should ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If the benefit sought is not 
granted, the veteran and his 
representative, upon clarification by the 
RO, should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

